Citation Nr: 1309453	
Decision Date: 03/20/13    Archive Date: 04/01/13

DOCKET NO.  07-23 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD). 

2.  Entitlement to an initial compensable rating for the period from April 13, 2006, to May 7, 2009, and a rating in excess of 30 percent for the period from May 8, 2009, for PTSD. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to July 1970. 

These matters were originally before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego.  This case was before then Board in November 2010 when (in pertinent part) it was remanded for additional development.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence. 

The issue of entitlement to a higher initial rating for PTSD is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is currently in receipt of service connection for PTSD, effective April 13, 2006. 

2.  The award of service connection for a psychiatric disability other than PTSD would not provide the Veteran additional compensation.


CONCLUSION OF LAW

Service connection for a psychiatric disability other than PTSD is dismissed.  38 C.F.R. § 4.14 (2012). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file and Virtual VA file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Consequently, the following discussion will be limited to the evidence the Board finds to be relevant.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board specifically finds that any evidence not discussed does not support the claim.  

Service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including psychoses, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

In the case at hand, it is important to note that the Veteran is already service connected for PTSD associated with his military service.  His PTSD is rated as noncompensable for the period from April 13, 2006, to May 7, 2009, and 30 percent disabling for the period beginning May 8, 2009.  It is also important for the Veteran to understand that he is service connected for his acquired psychiatric disability, whether it is called "depressive disorder," "psychotic disorder," or "PTSD", in total, based on all psychiatric problems associated with service.  There is no indication in the record that the RO is attempting to distinguish between the Veteran's service-connected PTSD and any other psychiatric disorder diagnosed during the period of the appeal. 

The General Rating Formula for Mental Disorders evaluates Psychotic Disorder, not otherwise specified, 38 C.F.R. § 4.130, Diagnostic Code 9210; Depression, 38 C.F.R. § 4.130, Diagnostic Code 9434; and PTSD, 38 C.F.R. § 4.130, Diagnostic Code 9411, identically.  Under 38 C.F.R. § 4.130, the following ratings are provided for these psychiatric disabilities: 

A mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication, a noncompensable (0 percent) rating. 

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication, a 10 percent rating. 

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), a 30 percent rating. 

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, a 50 percent rating. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, a 70 percent rating.

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, a 100 percent rating.  38 C.F.R. § 4.130. 

It is important to note that the only reason the Board addressed PTSD and an acquired psychiatric disability other than PTSD as two separate issues in the November 2010 Board remand was that the Veteran needed to provide new and material evidence to reopen the PTSD claim, which had been previously denied. 

The Veteran is currently in receipt of service connection for PTSD (evaluated as noncompensable for the period from April 13, 2006, to May 7, 2009, and 30 percent disabling for the period beginning May 8, 2009) under 38 C.F.R. § 4.130, which includes PTSD, depression and psychosis.  Whatever the psychiatric disability is called by the RO, there is no basis to award the Veteran additional compensation by "granting" service connection for a disability that is already being compensation under 38 C.F.R. § 4.130.  The evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14. 

In this case, even if the Board were to grant the claim, this would only result, a best, in a change in the categorization of his service-connected acquired psychiatric disability from "PTSD" to "PTSD with depression and psychoses."  As the Veteran did not file the claim of service connection for a psychiatric disability other than PTSD prior to April 13, 2006, the Veteran can, by regulation, receive no additional compensation for this disability under the rating criteria.  There is simply no case or controversy: The Veteran is being compensated for all psychological problems 
associated with his military service.  The appeal regarding this claim is dismissed.

ORDER

The appeal for service connection for a psychiatric disability other than PTSD is dismissed. 


REMAND

One of the matters the Board must address is which issue or issues are properly before the Board.  An appeal to the Board is initiated by a Notice of Disagreement (NOD) and completed by the filing of a substantive appeal after a Statement of the Case (SOC) is furnished. 

In a February 2012 rating decision, the Veteran was awarded service connection for PTSD; a noncompensable rating was assigned effective April 13, 2006, and a 30 percent rating was assigned effective May 8, 2009.  The Veteran was informed of that decision in March 2012.  

In April 2012, the Veteran took issue with the failure of the RO to consider his panic attacks when rating his PTSD, effectively submitting a timely NOD with the ratings assigned in the February 2012 rating decision.  However, no subsequent SOC has been issued.  Because the NOD placed the issue in appellate status, the matter must be remanded for the RO or the AMC to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). 

Accordingly, the case is REMANDED for the following action:

The RO or the AMC should issue an appropriate SOC in the matter of entitlement to an initial compensable rating for the period from April 13, 2006, to May 7, 2009, and a rating in excess of 30 percent for the period from May 8, 2009, for PTSD.  The SOC should be sent to the Veteran and his representative.  The must be advised of the time limit for filing a substantive appeal.  If the appeal is timely perfected, the RO or the AMC should ensure that all indicated development is completed before the case is returned to the Board. 

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


